
	
		II
		111th CONGRESS
		2d Session
		S. 3881
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Cardin (for himself
			 and Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Secretary of State to identify individuals
		  responsible for the detention, abuse, or death of Sergei Magnitsky or for the
		  conspiracy to defraud the Russian Federation of taxes on corporate profits
		  through fraudulent transactions and lawsuits against Hermitage, and to impose a
		  visa ban and certain financial measures with respect to such individuals, until
		  the Russian Federation has thoroughly investigated the death of Sergei
		  Magnitsky and brought the Russian criminal justice system into compliance with
		  international legal standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Sergei Magnitsky Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)The United States supports the people of
			 the Russian Federation in their efforts to realize their full economic
			 potential and to advance democracy, human rights, and the rule of law.
			(2)The Russian Federation—
				(A)is a member of the United Nations, the
			 Organization for Security and Cooperation in Europe, and the International
			 Monetary Fund;
				(B)has ratified the Convention against Torture
			 and Other Cruel, Inhuman or Degrading Treatment or Punishment, the
			 International Covenant on Civil and Political Rights, the International
			 Covenant on Economic, Social and Cultural Rights, and the United Nations
			 Convention against Corruption; and
				(C)is bound by the legal obligations set forth
			 in the European Convention on Human Rights.
				(3)States voluntarily commit themselves to
			 respect obligations and responsibilities through the adoption of international
			 agreements and treaties, which must be observed in good faith in order to
			 maintain the stability of the international order. Human rights are an integral
			 part of international law, and lie at the foundation of the international
			 order. The protection of human rights, therefore, particularly in the case of a
			 country that has incurred obligations to protect human rights under an
			 international agreement to which it is a party, is not left exclusively to the
			 internal affairs of that country.
			(4)Good governance and anti-corruption
			 measures are instrumental in the protection of human rights and in achieving
			 sustainable economic growth, which benefits both the people of the Russian
			 Federation and the international community through the creation of open and
			 transparent markets.
			(5)Systemic corruption erodes trust and
			 confidence in democratic institutions, the rule of law, and human rights
			 protections. This is the case when public officials are allowed to abuse their
			 authority with impunity for political or financial gains in collusion with
			 private entities.
			(6)The President of the Russian Federation,
			 Dmitry Medvedev, has addressed corruption in many public speeches, including
			 stating in his 2009 address to Russia’s Federal Assembly, [Z]ero
			 tolerance of corruption should become part of our national culture. . . . In
			 Russia we often say that there are few cases in which corrupt officials are
			 prosecuted. . . . [S]imply incarcerating a few will not resolve the problem.
			 But incarcerated they must be.. President Medvedev went on to say,
			 We shall overcome underdevelopment and corruption because we are a
			 strong and free people, and deserve a normal life in a modern, prosperous
			 democratic society.. Furthermore, President Medvedev has acknowledged
			 Russia’s disregard for the rule of law and used the term legal
			 nihilism to describe a criminal justice system that continues to
			 imprison innocent people.
			(7)The systematic abuse of Sergei Magnitsky,
			 including his repressive arrest and torture in custody by the same officers of
			 the Ministry of the Interior of the Russian Federation that Mr. Magnitsky had
			 implicated in the embezzlement of funds from the Russian Treasury and the
			 misappropriation of 3 companies from his client, Hermitage, reflects how deeply
			 the protection of human rights is affected by corruption.
			(8)The denial by all
			 state bodies of the Russian Federation of any justice or legal remedies to Mr.
			 Magnitsky during the nearly 12 full months he was kept without trial in
			 detention, and the impunity of state officials he testified against for their
			 involvement in corruption and the carrying out of his repressive persecution
			 since his death, shows the politically motivated nature of the persecution of
			 Mr. Magnitsky.
			(9)Mr. Magnitsky
			 died on November 16, 2009, at the age of 37, in Matrosskaya Tishina Prison in
			 Moscow, Russia, and is survived by a mother, a wife, and 2 sons.
			(10)There is extensive evidence that public
			 officials from the Ministry of the Interior of the Russian Federation, the
			 Russian federal tax authorities, the Prosecutor General’s Office of the Russian
			 Federation, and the Russian Federal Security Service, as well as regional
			 courts and the prison system of the Russian Federation, have abused their
			 powers and positions to commit serious human rights violations, embezzled funds
			 from the Russian Treasury, and retaliated against whistleblowers.
			(11)While he was in
			 detention, Sergei Magnitsky called himself a hostage of officials who
			 misappropriated companies from his client, the Hermitage Fund, and embezzled
			 funds from the Russian Treasury. He said that his criminal prosecution, arrest,
			 and detention were organized as a retribution by police officers who had the
			 full knowledge of his innocence.
			(12)The Public Oversight Commission of the City
			 of Moscow for the Control of the Observance of Human Rights in Places of Forced
			 Detention, an organization empowered by Russian law to independently monitor
			 prison conditions, concluded, A man who is kept in custody and is being
			 detained is not capable of using all the necessary means to protect either his
			 life or his health. This is a responsibility of a state which holds him
			 captive. Therefore, the case of Sergei Magnitsky can be described as a breach
			 of the right to life. The members of the civic supervisory commission have
			 reached the conclusion that Magnitsky had been experiencing both psychological
			 and physical pressure in custody, and the conditions in some of the wards of
			 Butyrka can be justifiably called torturous. The people responsible for this
			 must be punished..
			3.DefinitionsIn this Act:
			(1)Admitted;
			 alien; spouseThe terms
			 admitted, alien, and spouse have the
			 meanings given those terms in section 101(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Financial Services of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of
			 the Senate.
				(3)Financial
			 institution; domestic financial agency; domestic financial
			 institutionThe terms financial institution,
			 domestic financial agency, and domestic financial
			 institution have the meanings given those terms in section 5312 of title
			 31, United States Code.
			(4)ParentThe term parent has the
			 meaning given that term in section 101(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(b)).
			(5)United States
			 personThe term United States person means—
				(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; or
				(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.
				4.Identification
			 of individuals responsible for the detention, abuse, and death of Sergei
			 Magnitsky and for the conspiracy to defraud the Russian Federation of taxes on
			 certain corporate profits
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State, in consultation with the Secretary of the
			 Treasury, shall publish a list of each individual the Secretary has reason to
			 believe—
				(1)is responsible
			 for the detention, abuse, or death of Sergei Magnitsky;
				(2)conspired to
			 defraud the Russian Federation of taxes on corporate profits through fraudulent
			 transactions and lawsuits against the foreign investment company known as
			 Hermitage and to misappropriate entities owned or controlled by Hermitage;
			 or
				(3)participated in
			 efforts to conceal the detention, abuse, or death of Sergei Magnitsky described
			 in paragraph (1) or the existence of the conspiracy described in paragraph
			 (2).
				(b)UpdatesThe
			 Secretary of State shall update the list required by subsection (a) as new
			 information becomes available.
			(c)NoticeThe
			 Secretary of State shall, to the maximum extent practicable, provide notice and
			 an opportunity for a hearing to an individual before the individual is placed
			 on the list required by subsection (a).
			5.Inadmissibility
			 of certain individuals
			(a)Ineligibility
			 for visasAn alien is
			 ineligible to receive a visa to enter the United States and ineligible to be
			 admitted to the United States if the alien—
				(1)is an individual
			 on the list required by section 4(a); or
				(2)is the spouse,
			 son, daughter, or parent of an individual on that list.
				(b)Current visas
			 revokedThe Secretary of State shall revoke, in accordance with
			 section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the
			 visa or other documentation of any alien who would be ineligible to receive
			 such a visa or documentation under subsection (a).
			(c)Waiver for
			 national interestsThe Secretary of State may waive the
			 application of subsection (a) or (b) in the case of an alien if the Secretary
			 determines that such a waiver is in the national interests of the United
			 States. Upon granting such a waiver, the Secretary shall provide to the
			 appropriate congressional committees notice of, and a justification for, the
			 waiver.
			6.Financial
			 measures
			(a)Special
			 measuresThe Secretary of the
			 Treasury shall instruct domestic financial institutions and domestic financial
			 agencies to take 1 or more special measures described in section 5318A(b) of
			 title 31, United States Code, if the Secretary of the Treasury makes a
			 determination under section 5318A of such title with respect to money
			 laundering relating to the conspiracy described in section 4(a)(2).
			(b)Freezing of
			 assetsThe Secretary of the
			 Treasury shall freeze and prohibit all transactions in all property and
			 interests in property of an individual that are in the United States, that come
			 within the United States, or that are or come within the possession or control
			 of a United States person if the individual—
				(1)is on the list required by section 4(a);
			 or
				(2)acts as an agent of or on behalf of an
			 individual on the list in a matter relating to an act described in paragraph
			 (1), (2), or (3) of section 4(a).
				(c)Waiver for
			 national interestsThe Secretary of the Treasury may waive the
			 application of subsection (a) or (b) if the Secretary determines that such a
			 waiver is in the national interests of the United States. Upon granting such a
			 waiver, the Secretary shall provide to the appropriate congressional committees
			 notice of, and a justification for, the waiver.
			(d)Regulatory
			 authorityThe Secretary of the Treasury shall issue such
			 regulations, licenses, and orders as are necessary to carry out this
			 section.
			(e)EnforcementA person that violates, attempts to
			 violate, conspires to violate, or causes a violation of this section or any
			 regulation, license, or order issued to carry out this section shall be subject
			 to the penalties set forth in subsections (b) and (c) of section 206 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent
			 as a person that commits an unlawful act described in subsection (a) of such
			 section.
			7.Report to
			 Congress
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State and
			 the Secretary of the Treasury shall submit to the appropriate congressional
			 committees a report on the actions taken to carry out this Act.
			(b)UpdatesThe
			 Secretary of State and the Secretary of the Treasury shall submit an updated
			 version of the report required by subsection (a) as new information becomes
			 available.
			8.Effective
			 dateThis Act shall take
			 effect on the date that is 90 days after the date of the enactment of this
			 Act.
		9.TerminationThe provisions of this Act shall cease to be
			 effective on the date on which the Secretary of State and the Secretary of the
			 Treasury certify to the appropriate congressional committees that—
			(1)the Government of the Russian Federation
			 has conducted a thorough and impartial investigation into—
				(A)the detention, abuse, and resulting death
			 in custody of Sergei Magnitsky; and
				(B)the conspiracy (described in section
			 4(a)(2)) to defraud the Russian Federation of taxes on corporate profits and to
			 misappropriate entities owned or controlled by Hermitage;
				(2)the investigation described in paragraph
			 (1) was properly conducted, transparent, and free of political
			 influence;
			(3)the individuals responsible for the
			 detention, abuse, or resulting death of Sergei Magnitsky or for the conspiracy
			 referred to in paragraph (1)(B) have been brought to justice according to the
			 laws of the Russian Federation and pursuant to the international legal
			 obligations of the Russian Federation; and
			(4)the Government of the Russian
			 Federation—
				(A)has taken
			 significant steps to bring the criminal justice system and penal system of the
			 Russian Federation into compliance with applicable international legal
			 standards;
				(B)has substantially
			 strengthened statutory protections for individuals who disclose evidence of
			 illegal government activities; and
				(C)has recognized
			 the contribution of Sergei Magnitsky to the fight against corruption and for
			 the rule of law.
				
